Name: Commission Decision (EU) 2017/1392 of 25 July 2017 amending Decision 2014/350/EU establishing the ecological criteria for the award of the EU Ecolabel for textile products (notified under document C(2017) 5069) (Text with EEA relevance. )
 Type: Decision
 Subject Matter: technology and technical regulations;  leather and textile industries;  marketing;  environmental policy
 Date Published: 2017-07-27

 27.7.2017 EN Official Journal of the European Union L 195/36 COMMISSION DECISION (EU) 2017/1392 of 25 July 2017 amending Decision 2014/350/EU establishing the ecological criteria for the award of the EU Ecolabel for textile products (notified under document C(2017) 5069) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) After notification by technical experts to the Commission and some Member States that a clarification is needed in point 1 of Article 1 of Commission Decision 2014/350/EU (2), it is necessary to further specify to which textile fibres the ecological criteria apply and to support the potential for labelling intermediate textile products. (2) It is necessary to improve the wording in Section 1 on Textile fibre criteria and in criterion 1 of Annex to Decision 2014/350/EU in order to clarify the exceptions applying when recycled fibres or organic cotton fibres are used and how the calculation of the percentage of cotton required in criteria 1(a) and 1(b) is to be conducted. Based on discussions held at the January 2016 European Union Ecolabelling Board (EUEB) and Competent Body (CB) Forum meetings, it is necessary to harmonise the wording used in the organic cotton, IPM cotton and pesticides restriction requirements across the textiles, footwear and furniture product groups, taking as a reference the revised criteria laid down in Commission Decision (EU) 2016/1332 (3) and in Commission Decision (EU) 2016/1349 (4). Based on discussions held at the EUEB meeting of November 2016, it is necessary to limit the requirement of non-blending of organic and GMO cotton to those products for which a claim of organic cotton content is made in accordance with criterion 28 of Decision 2014/350/EU. Furthermore, it should be considered to allow an additional claim regarding the use of GMO-free cotton in criterion 28 of Decision 2014/350/EU. (3) After notification by technical experts to the Commission and some Member States, a clarification is necessary as to the composite sampling instructions in the assessment and verification of criterion 3(a). (4) For reasons of clarity, it is necessary to improve the wording in Criterion 13(b) of Section 3 on Chemicals and process criteria, for reasons of consistency with the process regarding identification and establishment of the candidate list for substances of very high concern (SVHC) set out in Regulation (EC) No 1907/2006 of the European Parliament and of the Council (5) and for consistency with Article 6(7) of Regulation (EC) No 66/2010. The wording in criterion 14 also should be made consistent with Article 6(6) of Regulation (EC) No 66/2010. After a notification by technical experts to the Commission, a clarification is necessary in criterion 14 of Decision 2014/350/EU as to when to use the hazardous classification rules that apply to substances and when to use the ones that apply to mixtures. Furthermore, based on discussions held at the CB Forum meetings, it is necessary to harmonise the restrictions in criterion 14(b) on table entry (iv) concerning water, dirt and stain repellents and the requirements in Appendix 1 with the respective criterion and requirements used in the footwear and furniture product groups, taking as reference for the latter the revised criteria for furniture in Decision (EU) 2016/1332 and respectively for footwear in Decision (EU) 2016/1349 as these were voted in January 2016 Ecolabel Regulatory Committee (6). Concerning table entry (v) on Auxiliaries, it is necessary to amend and clarify the scope of the derogation and to allow calculations of residuals under the part on assessment and verification. It is also necessary to change the wording in Appendix 1 to the Annex to Decision 2014/350/EU so as to make it consistent with Regulation (EU) No 528/2012 of the European Parliament and of the Council (7). (5) After notification by members of the EUEB to the Commission and discussions held at the CB Forum meetings in 2016, it is necessary to amend, in section (f) of Appendix 1 to the Annex to Decision 2014/350/EU, the restrictions applying to all production stages so as to introduce detergents into the coverage of the restriction, to correct the test reference for anaerobic biodegradability and to narrow the coverage of the restriction of non-ionic and cationic detergents and surfactants to those that are classified as hazardous to the aquatic environment in accordance with Regulation (EC) No 1272/2008 of the European Parliament and of the Council (8). (6) After notification by members of the EUEB to the Commission and discussions held at the CB Forum meetings in 2016, it is necessary to amend criteria 20 and 21 in Section 4 Fitness for use criteria, so as to reflect the new technical findings of the experts of the Member States. (7) Based on discussions held at the CB forum meetings in 2015 and 2016, and for reasons of consistency with Directive 2010/75/EU of the European Parliament and of the Council (9), it is necessary to allow calculations of emissions to air of organic compounds under the part of criterion 16(b) on assessment and verification of Decision 2014/350/EU. (8) Based on discussions held at the EUEB and CB Forum meetings in 2015 and 2016, it is necessary to harmonise the wording of the part on assessment and verification used in criterion 26 on Fundamental principles and rights at work in Decision 2014/350/EU with the wording used in the personal, notebook and tablet computers product group, taking as reference Commission Decision (EU) 2016/1371 (10). (9) After discussion with members of the EUEB in 2016, it is necessary to prolong the validity of Decision 2014/350/EU, because the environmental ambition level of the Ecolabel criteria set in Decision 2014/350/EU is anticipated to remain high in comparison to other labelling schemes. Besides, maintaining a stable set of criteria over a longer period of time will enable an increased number of applicants to make the necessary improvements and technical investments along the innovation cycle in order to apply for the Ecolabel, and the market to respond in turn with new specifications of raw materials and intermediate textile products. (10) Decision 2014/350/EU should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/350/EU is amended as follows: (1) recital 6 is deleted; (2) in Article 1, paragraph 1, points (c), (d), and (e) are replaced by the following: (c) textile fibres, yarn, fabric and knitted panels: intermediate products intended for use in textile clothing and accessories and interior textiles, including upholstery fabric and mattress ticking prior to the application of backings and treatments associated with the final product; (d) non-fibre elements: intermediate products that are incorporated into textile clothing and accessories and interior textiles, including zips, buttons and other accessories, as well as membranes, coatings and laminates; (e) cleaning products: woven or non-woven products made from textile fibres and intended for the wet or dry cleaning of surfaces and the drying of kitchenware;; (3) Article 6 is replaced by the following: Article 6 The criteria and the related assessment requirements set out in the Annex shall be valid for 78 months from the date of adoption of this Decision.; (4) the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 July 2017. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2014/350/EU of 5 June 2014 establishing the ecological criteria for the award of the EU Ecolabel for textile products (OJ L 174, 13.6.2014, p. 45). (3) Commission Decision (EU) 2016/1332 of 28 July 2016 establishing the ecological criteria for the award of the EU Ecolabel for furniture (OJ L 210, 4.8.2016, p. 100). (4) Commission Decision (EU) 2016/1349 of 5 August 2016 establishing the ecological criteria for the award of the EU Ecolabel for footwear (OJ L 214, 9.8.2016, p. 16). (5) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1). (6) Regulation (EC) No 66/2010, Article 16. (7) Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (OJ L 167, 27.6.2012, p. 1). (8) Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (OJ L 353, 31.12.2008, p. 1). (9) Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (OJ L 334, 17.12.2010, p. 17). (10) Commission Decision (EU) 2016/1371 of 10 August 2016 establishing the ecological criteria for the award of the EU Ecolabel for personal, notebook and tablet computers (OJ L 217, 12.8.2016, p. 9). ANNEX The Annex to Decision 2014/350/EU is amended as follows: (1) Section 1 Textile fibre criteria is amended as follows: (a) The second paragraph is replaced by the following: Any fibre, including the above listed ones, may be used without having to meet the textile fibre criteria if it contributes to less than 5 % of the total weight of the product or if it constitutes a padding or lining. With the exception of polyamide and polyester the textile fibre criteria do not have to be met in the following cases: (i) by the whole product if the fibres contain recycled content that in total amounts to at least 70 % by weight of all the fibres in the product; (ii) by individual fibres forming part of the ecolabelled product where the fibre type contains at least 70 % by weight of recycled content. For the purposes of calculating the percentage of cotton in a product that shall be required to comply with criterion 1(a) or 1(b), the recycled cotton fibre content shall be deducted from the required minimum percentages except in the case of clothing for babies under 3 years old. (b) Criterion 1 is amended as follows: (i) The second and third indents are replaced by the following:  only in case an organic cotton claim is made under criterion 28, for the production standard 1(a), all conventional cotton and IPM cotton that is blended with organic cotton shall come from non-genetically modified varieties,  for the purposes of calculating the percentage of cotton in a product that shall be required to comply with criterion 1(b), any organic cotton fibre content shall be deducted from the required minimum percentage,  all organic and IPM cotton shall be fully traceable in accordance with criterion 1(d), with verification accepted based on the annual volume of cotton purchased or the content of the final product,. (ii) In criterion 1(a) the fourth paragraph is replaced by the following: For conventional and IPM cotton that is blended with organic cotton, a qualitative screening test for common genetic modifications carried out according to EU Reference Methods for GMO analysis (*1) and indicating a GMO-free result shall be accepted as a proof of compliance. Tests shall be made on samples of raw cotton from each country of origin and before it passes through any wet treatment. Certification of IPM cotton by schemes that exclude genetically modified cotton shall be accepted as proof of compliance. (*1) European Commission, European Union Reference Laboratory for GM Food and Feed  Qualitative GMO detection PCR methods, http://gmo-crl.jrc.ec.europa.eu/gmomethods/." (iii) Criterion 1(b) is amended as follows:  the second sentence of the third paragraph is replaced by the following: Verification shall either be provided on an annual basis for each country of origin or on the basis of certifications for all IPM cotton purchased to manufacture the product.,  the fifth paragraph is deleted. (iv) In criterion 1(c), the second and third paragraphs are replaced by the following: Aldicarb, aldrin, campheclor (toxaphene), captafol, chlordane, 2,4,5-T, chlordimeform, cypermethrin, DDT, dieldrin, dinoseb and its salts, endosulfan, endrin, heptachlor, hexachlorobenzene, hexachlorocyclohexane (total isomers), methamidophos, methylparathion, monocrotophos, neonicotinoids (clothianidine, imidacloprid, thiametoxam), parathion, pentachlorophenol. The sum total of the listed pesticides detected upon testing of the cotton shall not be greater than 0,5 ppm. (v) In criterion 1(d), points (i) and (ii) of the second paragraph are replaced by the following: (i) on an annualised basis: Transaction records and/or invoices shall be provided that document the quantity of cotton purchased on an annual basis from farmers or producer groups, and/or the total weight of certified cotton, up until greige fabric production; (ii) on a final product basis: Documentation corresponding to the quantity of cotton used in each final product shall be provided from the spinning and/or fabric production stages. All documentation shall reference the Control Body or certifier of the different forms of cotton. (vi) In criterion 3(a) the third and fourth paragraphs are replaced by the following: Assessment and verification: the applicant shall either provide the documentation indicated above or compile test reports, using the following test method: IWTO draft test method 59. The test should be made on farmer or sales lots of raw wool, by country of origin (if mixed) and before any wet processing. A minimum of one composite sample of multiple farmer or sales lots from each country of origin shall be tested per processing lot. A composite sample should consist of either of the following: (i) wool fibres from at least 10 randomly selected farmer or sales lots (by country of origin), where there are more than 10 sales lots for that country of origin within the processing lot; (ii) one sample per sales lot or farmer lot (whichever is less) supplying the processing lot where there are less than 10 sales lots for that country of origin within the processing lot. Alternatively test reports may be submitted for all farmer or sales lots in a processing lot. Where a derogation applies then the applicant shall provide evidence confirming the scouring plant configuration and laboratory test reports demonstrating the breakdown of ectoparasiticides that may be present in scouring residues and sludge. (2) In Section 3 Chemicals and process criteria: (a) In criterion 13(b), the first paragraph is replaced by the following: The final product including any component or accessory shall not, unless specifically derogated, contain substances that fulfil the following conditions: (i) they meet the criteria in Article 57 of Regulation (EC) No 1907/2006; (ii) they have been identified according to the procedure described in Article 59(1) of Regulation (EC) No 1907/2006 which establishes the candidate list for substances of very high concern. This applies to substances used to impart function to the final product and to substances that have been intentionally used in production formulas. No derogation shall be given concerning substances of very high concern that are present in a textile article, or in any homogeneous part of a textile article, in concentrations higher than 0,10 % (weight by weight). (b) Criterion 14 is amended as follows: (i) the title and the first paragraph are replaced by the following: Criterion 14. Substitution of hazardous substances and mixtures used in dyeing, printing and finishing Substances and mixtures applied to fabrics and knitted panels during dyeing, printing and finishing processes which remain on the final product and, in accordance with Regulation (EC) No 1272/2008 of the European Parliament and of the Council (*2), meet the criteria for classification with the hazard classes or risk phrases listed in table 5 shall not be used unless they have been specifically derogated. These restrictions shall also apply to functional substances incorporated into synthetic fibres and man-made cellulose fibres during their manufacturing. This criterion applies to production chemicals in the form in which they are applied to the product, either as substances or mixtures. (*2) Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (OJ L 353, 31.12.2008, p. 1).;" (ii) in criterion 14(b), Table 6 is amended as follows:  the sixth row (iv) Water, dirt and stain repellents is replaced by the following: (iv) Water, dirt and stain repellents H413 The repellent and its degradation products shall be either:  readily and/or inherently biodegradable, or  non-bioaccumulative in the aquatic environment, including aquatic sediment. The product shall meet the requirements for durability of function (See criterion 25).  the eighth row (v) Auxiliaries is replaced by the following: (v) Auxiliaries, including: carriers, levelling agents, dispersing agents, surfactants, thickeners, binders. H301, H311, H331, H371, H373, H317 (1B), H334, H411, H412, H413, EUH070, Recipes shall be formulated using automatic dosing systems and processes shall follow standard operating procedures. Substances classified with H311, H331, H317 (1B) shall not be present on the final product at concentrations of greater than 1,0 % w/w. (iii) the third paragraph after Table 6 is replaced by the following: If the production formulas include auxiliaries that carry the hazard classifications specified in derogation (v), verification shall be required based on laboratory testing of a final or intermediate product, or alternatively a calculation of the carry-over of classified auxiliaries from production processes onto the final product. (c) In criterion 16(b), the fourth paragraph is replaced by the following: Assessment and verification: the applicant shall demonstrate compliance according to EN 12619 or other equivalent standards. Calculation of the emissions of organic compounds based on the method described in the most current European Commission Reference document for best available techniques for the Textiles Industry shall also be accepted. Monthly averages for the total emissions of organic compounds from production sites shall be provided for the six months preceding the application. Where recovery and reuse of solvents is carried out then monitoring data shall be provided to evidence the operation of these systems. (3) Section 4 Fitness for use criteria is amended as follows: (a) In criterion 20, the first paragraph is replaced by the following: The colour fastness to wet rubbing shall be at least level 2-3. A level of 2 is allowed for dark coloured denim and a level of 1 for all other denim colour shades. (b) In criterion 21, the first paragraph is replaced by the following: The colour fastness to dry rubbing shall be at least level 4. A level of 3-4 is allowed for dark coloured denim and a level of 2-3 for all other denim colour shades. (4) Section 5 Corporate responsibility criteria is amended as follows: (a) The first paragraph is replaced by the following: Criteria 26 and 27 address labour conditions and human rights at work. Criterion 26 applies to the cut/make/trim stages of production for textile products whereas criterion 27 specifically applies to the production of denim. (b) In criterion 26, the third paragraph is replaced by the following: Assessment and verification: the applicant shall demonstrate third party verification of compliance, using independent verification or documentary evidence, including site visits by auditors during the Ecolabel verification process for cut/make/trim production sites in the supply chain for their licensed products. This shall take place upon application and subsequently during the license period if new production sites are introduced. In countries where ILO Labour Inspection Convention, 1947 (No 81) has been ratified and ILO supervision indicates that the national labour inspection system is effective and the scope of the inspection system covers the areas listed above (*3), verification by labour inspector(s) appointed by a public authority shall be accepted. (*3) See ILO NORMLEX (http://www.ilo.org/dyn/normlex/en) and supporting guidance in the User Manual." (5) In criterion 28, the second row of Table 11 on cotton fibres is replaced by the following: Cotton fibres Organic content of more than 50 % Made with xx % organic cotton. Only GMO-free cotton used Organic content of more than 95 % Made with organic cotton. Only GMO-free cotton used IPM content of more than 70 % Cotton grown with reduced pesticides (6) Appendix 1 is amended as follows: (a) Section (e) is amended as follows: (i) the second row is replaced by the following: (i) Biocide finishes used to impart biocidal properties to the final products. Applicability: All products Biocidal products (within the meaning of Article 3(1)(a) of Regulation (EU) No 528/2012 of the European Parliament and of the Council (*4) shall not be incorporated into fibres, fabrics or the final product in order to impart biocidal properties. Common examples include triclosan, nano-silver, zinc organic compounds, tin organic compounds, dichlorophenyl(ester) compounds, benzimidazol derivatives and isothiazolinones. n/a Verification: Declaration of non-use from the applicant (ii) the fourth row is replaced by the following: (iii) Water, stain and oil repellent treatments Applicability: Where applied to provide the function. Fluorinated water, stain and oil repellent treatments shall not be used. These shall include perfluorinated and polyfluorinated treatments. Non-fluorinated treatments shall be readily and/or ultimately biodegradable, or non-bioaccumulative in the aquatic environment, including in aquatic sediment. They shall additionally comply with fitness for use criterion 25(a). n/a Verification: Declaration of non-use supported by SDS for the repellents used to be provided by finishers. Test method: n/a (b) Section (f) is amended as follows: (i) in the table on surfactants, softeners, and complexing agents the first and second rows are replaced by the following: Detergents, surfactants, softeners and complexing agents (ii) All detergents, surfactants, fabric softeners and complexing agents Applicability: All wet processes At least 95 % by total weight of all fabric softeners, complexing agents, detergents and surfactants used at each wet processing site shall be:  readily biodegradable under aerobic conditions, or  inherently biodegradable, and/or  eliminable in wastewater treatment plants. The latest revision of the detergents ingredients database should be used as a reference point for biodegradability: http://ec.europa.eu/environment/ecolabel/documents/did_list/didlist_part_a_en.pdf n/a Verification: Declaration chemical supplier supported by SDS and/or OECD or ISO test results Test method: See sizing and spinning agents (Appendix 1(a) i/ii) (iii) Non-ionic and cationic detergents and surfactants Applicability: All wet processes Non-ionic and cationic detergents and surfactants used at each wet processing site that are classified as hazardous to the aquatic environment according to Regulation (EC) No 1272/2008 shall be ultimately biodegradable under anaerobic conditions The detergents ingredients database should be used as a reference point for biodegradability: http://ec.europa.eu/environment/ecolabel/documents/did_list/didlist_part_a_en.pdf n/a Verification: Declaration from SDS and/or chemical supplier supported by OECD or ISO test results Test method: EN ISO 11734, ECETOC No 28 OECD 311 (ii) in the table on Auxiliaries the first row is replaced by the following: (iv) Auxiliaries used in preparations and formulations. Applicability: All products. The following substances shall not be used in any preparations or formulations used for textiles and are subject to limit values for their presence on the final product: Nonylphenol, mixed isomers 4-Nonylphenol 4-Nonylphenol, branched Octylphenol 4-Octylphenol 4-tert-Octylphenol 25 mg/kg sum total Verification: Final product testing Test method: Solvent extraction followed by LCMS Alkylphenolethoxylates (APEOs) and their derivatives: Polyoxyethylated octyl phenol Polyoxyethylated nonyl phenol Polyoxyethylated p-nonyl phenol Verification: Final product testing Test method: ISO 18254 (c) Section (g) is amended as follows: (i) the entry under (iii) Biocides is replaced by the following: (iii) Biocides used to protect textiles during transportation and storage. Applicability: All products Only biocidal products that contain active substances that are approved under Regulation (EC) No 528/2012 of the European Parliament and of the Council (*5) are permitted for use. Applicants should consult the most current authorisation list: https://echa.europa.eu/web/guest/information-on-chemicals/biocidal-active-substances The following substances are restricted:  Chlorophenols (their salts and esters)  Polychlorinated biphenyls (PCB)  Organotin compounds, including TBT, TPhT, DBT and DOT  Dimethyl fumarate (DMFu) n/a Verification: Declaration of non-use prior to shipping and storage supported by SDS. (ii) the entry under (iv) Extractable metals is replaced by the following: (iv) Extractable metals Applicability: All products with different limit values applying to babies and children under 3 years old. The following limit values apply to products intended for babies and children under 3 years old: mg/kg Verification: Final product testing Test method: Extraction  EN ISO 105-E04-2013 (Acid sweat solution) Detection  ICP-MS or ICP-OES Antimony (Sb) 30,0 Arsenic (As) 0,2 Cadmium (Cd) 0,1 Chromium (Cr)  Textiles dyed with metal complex dyes 1,0  All other textiles 0,5 Cobalt (Co) 1,0 Copper (Cu) 25,0 Lead (Pb) 0,2 Nickel (Ni)  Textiles dyed with metal complex dyes 1,0  All other textiles 0,5 Mercury (Hg) 0,02 The following limit values apply to all other products including interior textiles: mg/kg Verification: Final product testing Test method: Extraction  DIN EN ISO 105-E04-2013 (Acid sweat solution) Detection  ICP-MS or ICP-OES Antimony (Sb) 30,0 Arsenic (As) 1,0 Cadmium (Cd) 0,1 Chromium (Cr)  Textiles dyed with metal complex dyes 2,0  All other textiles 1,0 Cobalt (Co)  Textiles dyed with metal complex dyes 4,0  All other textiles 1,0 Copper (Cu) 50,0 Lead (Pb) 1,0 Nickel (Ni) 1,0 Mercury (Hg) 0,02 (*4) Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (OJ L 167, 27.6.2012, p. 1).; (*5) Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (OJ L 167, 27.6.2012, p. 1).;